Citation Nr: 1810633	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-11 321	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertensive vascular disease (claimed as hypertension).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to March 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah that granted service connection for hypertension, evaluated as noncompensable.


FINDING OF FACT

On December 29, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal.  

The Board acknowledges receipt of a brief in February 2018 from the Veteran's representative.  This brief, dated February 8, 2018, acknowledges the Veteran's noncompensable disability rating effective April 2011 and asserts entitlement to an increased rating for hypertension.  However, the Veteran had already withdrawn his appeal, and a withdrawal is effective when received.  38 C.F.R. § 20.204(b)(3).  Significantly, the Veteran's December 2017 correspondence indicating his intent to withdraw his appeal is explicit, unambiguous, and done with a full understanding of the consequences of such action on his part.  Warren v. McDonald, 28 Vet. App. 214, 218 (2016) (citing DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011)).  

As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MATTHEW W. BLACKWELDER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


